                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 12-cr-00274-PAB
Civil Action No. 16-cv-01527-PAB

UNITED STATES OF AMERICA,

       Plaintiff-Respondent,

v.

1. JAMES L. GRABER,

       Defendant-Petitioner.


                          ORDER DENYING § 2255 MOTION


       Defendant-Petitioner, James L. Graber, has filed a 28 U.S.C. § 2255 Motion to

Vacate Sentence (“§ 2255 motion”) (Docket No. 28).1 The United States has

responded to the § 2255 motion. Docket No. 31.

       For the reasons discussed below, the § 2255 motion will be denied.

I. PROCEDURAL HISTORY

       Mr. Graber pled guilty to armed bank robbery (18 U.S.C. § 2113(a) and (d)) and

brandishing a firearm in furtherance of a crime of violence (18 U.S.C. § 924(c)(1)(A)(ii)).

Docket No. 26 at 1. The predicate crime of violence for Mr. Graber’s § 924(c)

conviction was a violation of the federal bank robbery statute. Id. He was sentenced to



       1
       Mr. Graber first filed a pro se Motion Under 28 U.S.C. § 2255 to Vacate, Set
Aside, or Correct Sentence By a Person in Federal Custody [Docket No. 27]. After
counsel was appointed, Mr. Graber filed an amended motion [Docket No. 28]. Mr.
Graber’s counsel has subsequently filed a motion seeking to withdraw from
representation. Docket No. 37.
63 months imprisonment for the bank robbery conviction and to 84 months

imprisonment for the brandishing a weapon conviction. Id. at 2. Mr. Graber moves,

pursuant to 28 U.S.C. § 2255, to vacate his sentence on the basis that it violates

Johnson v. United States, 135 S. Ct. 2551 (2015) (“Johnson”). He argues that,

because bank robbery does not qualify as a crime of violence under § 924(c)(3)(A) (the

“elements” clause), his conviction under § 924(c) was necessarily based upon the

section’s residual clause, which is unconstitutional pursuant to Johnson. Docket No. 28

at 2-8.

II. ANALYSIS2

          Mr. Graber’s motion is nearly identical to the argument made in United States v.

Higley, 726 F. App’x 715 (10th Cir. 2018) (unpublished). In Higley, as here, the

defendant was convicted of a violation of 18 U.S.C. § 924(c) based on a conviction for

armed bank robbery under 18 U.S.C. §§ 2113(a) and (d). Id. at 716. The defendant

argued that armed bank robbery no longer qualifies as a crime of violence under

§ 924(c) because the “residual” clause of § 924(c) is unconstitutionally vague under

Johnson, which invalidated the residual clause of the Armed Career Criminal Act – 18

U.S.C. § 924(e) – for the same reason. Id. After assuming that the defendant’s § 2255

motion was timely and after applying the categorical approach, the Tenth Circuit held

that the defendant’s “conviction for armed bank robbery [] constitutes a ‘crime of

violence’ under the alternate, elements-based definition in § 924(c)(3)(A).” Id. at 717.

          2
       In its answer, the United States claims that Mr. Graber’s motion is untimely.
Docket No. 31 at 2. The Court declines to address the issue of timeliness because,
regardless of whether Mr. Graber’s motion is timely or untimely, it must be denied on
the merits.

                                              2
See also United States v. McCranie, 889 F. 3d 677, 681 (10th Cir. 2018) (bank robbery

under § 2113(a) is a crime of violence); United States v. Rinker, 746 F. App’x 769, 772

(10th Cir. 2018) (unpublished) (armed bank robbery is, after McCranie, indisputably a

crime of violence).

       Mr. Graber makes the same argument, suggesting that robbery is not a crime of

violence and, accordingly, his enhanced sentence could only be based upon the

residual clause, which is unconstitutional under Johnson. Docket No. 28 at 3-8.

Applying the categorical approach here, the Court finds that armed robbery is a crime of

violence under Tenth Circuit precedent and that the defendant’s argument is foreclosed

by McCranie and Higley. As a result, Mr. Graber’s motion must be denied.

       Under Rule 11(a) of the Section 2255 Rules, a “district court must issue or deny

a certificate of appealability when it enters a final order adverse to the applicant.”

Under 28 U.S.C. § 2253(c)(2), the Court may issue a certificate of appealability “only if

the applicant has made a substantial showing of the denial of a constitutional right.”

Such a showing is made only when “a prisoner demonstrates ‘that jurists of reason

would find it debatable’ that a constitutional violation occurred, and that the district court

erred in its resolution.” United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). In the present case, the Court

concludes that movant has not made a substantial showing of the denial of a

constitutional right. Therefore, the Court will deny a certificate of appealability.

III. CONCLUSION

       For the reasons discussed above, it is



                                              3
       ORDERED that the 28 U.S.C. § 2255 Motion to Vacate Sentence [Docket No.

28] is DENIED. It is further

       ORDERED that the Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody [Docket No. 27] is DENIED as

superseded, and thereby mooted, by Docket No. 28. It is further

       ORDERED that the Motion to Withdraw as Counsel [Docket No. 37] is

GRANTED. It is further

       ORDERED that, under 28 U.S.C. § 2253(c)(2) and the Rules Governing Section

2255 Proceedings for the United States District Courts, a certificate of appealability is

DENIED.


       DATED May 1, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             4
